Zo case | 1:20- -

SU fF ee Bre Golorado/ Rag

Dian OCA EIESS coun O a riers
-O/D DSBS

a icT OF
DOZ0FEB26 PN 2:40

Ch

 
Case 1:20-cv-00535-GPG...Document 2 Filed 02/26/20 ‘USRG.Gplorado | Page 2of2

re Di * HAR: 101068 :
Torres Allgire, Diana Cy . 4276 CSN: 10373341 z
HAR: 1010684276 CSN: 1037334156 Ee DOB: 10/28/1966 (53 yrs) F °° Eee

AIDENVER ace’ eae

a VE ees on ei

SMAEAITE iil _.
Podiatric surgery Patient Info

Level One Care For ALL

Surgical plan:

 

 

Surgical“daté3 2 al , You will get a call with Surgical time.
Procedure: ReghF ft anble SCOOPS y asteophy te KoSity
Post-operative plan: qnof Paste No Cc bbe! hendlon: hepa c

Surgical dressings will stay in place for one week.
a ‘ : : ate b Ww PL ke
Posterior splint;x / ‘CAM Boot ’x* / Surgical Shoe x

Keep dressings clean, dry and intact until follow up appointment in podiatry : location:
. i
ce IQ Dare cine 3/1 Malt Cos

Weightbearing-Non-weightbearing / Partial weightbearing / Full weightbearing for : ot wks

 

eno FE
(Crutches {Forearm crutches / Knee walker / Wheelchair
Nee
ce-foot / ankle for 30 minutes on, 30 minutes off for the first 72 hours.

Ce
It is not necessary to ice the foot at night.

Elevate foot above the level of the heart to help with pain and swelling

Pain Control: Derecocet S J3QS

 

 
